The offense is arson; the punishment, confinement in the penitentiary for three years.
We find copied in the transcript before us the notice of appeal, sentence and recognizance. There is nothing to show that these are recorded in the minutes of the court, as required by law. Rogers v. State, 85 Tex.Crim. Rep.,213 S.W. 637.
The record contains no judgment rendered upon' the verdict of the jury. The sentence can not take the place of the judgment of the court rendered upon the verdict. The sentence was the final judgment which authorized the appeal, but without a judgment the court was unauthorized to pronounce sentence. Brown v. State, 88 Tex.Crim. Rep., 224 S.W. 1098. If we had jurisdiction of the case it would be incumbent upon us to reverse the judgment of the trial court and remand the cause because of the failure of the record to show that judgment was entered. If judgment was entered, the duty rests upon the representatives of the state to show such fact.
Because the record fails to show that notice of appeal, sentence and recognizance were recorded in the minutes of the court, the appeal is dismissed. Appellant is granted fifteen days from this date in which to perfect the record.
Appeal dismissed. *Page 24 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Hawkins, J., absent.
                   ON REINSTATEMENT OF APPEAL.